Citation Nr: 1209088	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-28 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than July 2, 2001, for the grant of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

2.  Entitlement to an effective date earlier than October 1, 1990, for the grant of entitlement to service connection for seizure disorder.

3.  Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to May 1966.  He died in April 2010.  The appellant is the Veteran's wife.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO awarded entitlement to a TDIU and assigned an effective date of July 2, 2001.  The Veteran perfected a timely appeal with regard to the effective date.  In May 2011, the RO recognized the appellant as a substituting party with regard to this claim.

This matter also comes to the Board on appeal from a March 2011 rating decision, in which the RO granted an effective date of October 1, 1990 for the award of service connection for seizure disorder, for accrued benefits.  The RO also denied service connection for the case of death.  In the April 2011 accompanying notice letter, the appellant was informed that she had been granted entitlement to death pension benefits and denied entitlement to DIC.

In March 2010, the Veteran, while he was still living, failed to appear for his scheduled Board hearing without cancelling or requesting to be rescheduled.  The Board finds that the hearing request is withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the RO's March 2011 rating decision and April 2011 notice letter which, as indicated above, granted an earlier effective date for entitlement to service connection for seizure disorder for accrued benefits and denied entitlement to DIC, the appellant submitted a written statement in September 2011, in which she indicated that she was appealing the denial of DIC and effective date of the grant of service connection for a seizure disorder.  The Board construes this as a notice of disagreement.

By filing a timely notice of disagreement with the March 2011 rating decision and April 2011 notice letter, the appellant has initiated appellate review on this issue.  38 C.F.R. § 20.302(a) (2011).  However, the RO has yet to issue a statement of the case with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Furthermore, the appeal of the effective date assigned to seizure disorder for accrued benefits purposes is inextricably intertwined with the issue of entitlement to an earlier effective date for entitlement to a TDIU because the outcome of that claim may impact whether the Veteran satisfies the schedular requires for a TDIU prior to July 2, 2001.  Therefore, these claims must be considered together, and a decision by the Board on the TDIU claim, at this point, would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, this matter must be remanded in light of the appellant's initiation of the appeal noted above.

Finally, the Board notes that, in the May 2011 letter, the RO granted the appellant's motion for substitution with regard to the TDIU claim.  However, no such determination has been made with regard to the seizure disorder claim.  This should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to whether the appellant is recognized as a substitute for the Veteran's claim regarding an earlier effective date for the grant of entitlement to seizure disorder or whether it is considered an accrued benefits claim.

2.  Furnish to the appellant and her representative a statement of the case addressing the claims for an earlier effective date for the grant of service connection for seizure disorder and entitlement to DIC.  The RO should also furnish a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for submitting a perfected appeal on those issues.

3.  Readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


